 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeoples Natural Gas, Division of Northern NaturalGas CompanyandNational IndustrialWorkersUnion,Petitioner.Case 18-RC-8457June17, 1971DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS FANNING, JENKINS, AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted in the above-entitled proceeding on November24, 1970, under the direction and supervision of theRegional Director for Region 18, among the employeesin the appropriate unit. At the conclusion of the ballot-ing, the parties were furnished a tally of ballots whichshowed that of 11 eligible voters, 11 case ballots, ofwhich 0 were for and 11 against the Petitioner. Therewere no challenged or void ballots. Thereafter, the Peti-tioner filed timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, theRegional Director conducted an investigation and onDecember 14, 1970, issued and duly served upon theparties his Report and Recommendations on Objec-tions in which he recommended that the objections beoverruled and the results of the election be certified, onthe ground that the Petitioner did not serve the Em-ployer with a copy of the objections pursuant to Section102.69 of the Board Rules and Regulations. The Peti-tioner did not file exceptions to the Regional Director'sReport; instead, on December 22, 1970, by letter to theExecutive Secretary of the Board, it requested an exten-sion of time to serve a copy of its objections on theEmployer. The request was not served upon the Em-ployer as provided in the Board Rules and Regula-tions.'On January 7, 1971, the Employer filed with theBoard a motion that the Petitioner's objections be dis-missed and urged that the Board accept the report andrecommendations of the Regional Director. On Janu-ary 11, 1971, the Regional Director issued a With-drawal of Report and Recommendation in which hewithdrew his Report of December 14, 1970, advised theparties that the Petitioner's objections had been rein-stated, and indicated that after an investigation of theobjections a revised report would be issued.The Regional Director conducted an investigationand on February 26, 1971, issued and duly served onthe parties his Second Report in which he recom-mended that Objections 1, 2, and 3 be sustained, that'See Sec 102.69(c)the election be set aside, and that a new election bedirected. Thereafter, the Employer filed timely excep-tions to the Regional Director's Second Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act and it will effectuate the purpose ofthe Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4. The following employees, as stipulated by the par-ties, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees of Peoples Natural Gas, Division ofNorthern Natural Gas Company at its Newton,Iowa local office, employed at the local office andwarehouse, including servicemen A, servicemenB,welder,utilitymen, storekeeper andmeterreader; excluding cashiers, office clerical em-ployees, dispatcher,salesrepresentative, profes-sional employees, guards and supervisors asdefined in the Act,5.The Regional Director withdrew his first Reportand reinstated the objections on January 11, 1971, onthe ground that he had been informed the Petitionerhad served a copy of the objections on the Employer.He relied on the Board's decision inCertain-TeedProducts Corporation,173 NLRB No. 38. In that casethe union filed timely objections alleging eight in-stances of employer misconduct and one instance ofmisconduct by the petitioner, one Jaynes. The unionserved its objections upon the employer immediatelybut did not serve Jaynes until 17 days after the objec-tions had been filed. However, the Regional Directorhad notified Jaynes of the objections on the day theywere filed, and on the following day the employer'spersonnel manager permitted Jaynes to read the objec-tion pertaining to him. The Board, in rejecting theemployer's contention that the objections should beoverruled because Jaynes was not served, held that"where, as here, a party has timely filed election objec-tions with the Board, such objections should not berejected without considering their merits simply be-cause of a delay by the objecting party in serving otherparties with a copy of thesame,unless some prejudiceis shown."2]In so holding the Board emphasized the Sixth Circuit's decision in191 NLRB No. 61 PEOPLESNATURAL GAS273In our opinionCertain-Teedis distinguishable on itsfacts, because there the party to whom most of theobjections were directed was served, and Jaynes, thepetitioner, had knowledge of the objections on the daythey were filed.On the other hand, in this case, the objections werenot served on the Employer and it had no knowledgeof their content until 36 days after they were filed.Moreover, when the Regional Director's first Reportissued, the Petitioner did not file exceptions to thatreport as required by the Rules and Regulations butinstead belatedly requested an extension of time fromthe Executive Secretary to serve the objections on theEmployer. Finally, the Petitioner again neglected theprovisions of the Rules and Regulations by failing toserve upon the Employer a copy of its request for anextensionof time.'N.L.R.B. v. Brown Lumber Co.,336 F 2d 641 There the employer hadfailed to serve petitioner with a copy of its written protest over a voidedballotA prior protest had been made orally by both the company presidentand company observer in the presence of the union observer at the time theballot was voided by the Board agent who conducted the election. The courtheld the Board had improperly rejected and refused to investigate the objec-tion timely filed by the employer simply because the union had not beenserved. The court indicated the Board should have considered the following:(1) the union was not prejudiced by the fact that it was not served; (2) theinjury which a "slavish adherence" to the Board's procedural rules might doto basic employee rights, and (3) the concurrently operative effect of theprovisions of Sec,102.121 of the Board Rules and Regulations which states,"The Rules and Regulations shallbe liberally construed to effectuate thepurposes and provisions of the Act."'InWarrensburg Board & Paper Corp.(143 NLRB 398, enfd 340 F.2d920 (C.A. 2, 1965), a later case than the Sixth Circuit's decision inBrownOne purposeof theRules and Regulations is to in-sure that proceedings before the Board will be fair andorderly and at the same time fulfill the requisites of dueprocess, including notice to the parties. We agree thatwhere possible the Board Rules and Regulationsshould be liberally construed; however, it is also appar-ent to us that the very purposes for which the Rules andRegulations exist cannot be abandoned in the process.In our opinion, the Petitioner's utter and repeateddisregard of the Rules and Regulations warrants dis-missing the objections. We will therefore grant the Em-ployer's motion, dismiss the objections, and, as the Pe-titioner has failed to secure a majority of the validballots cast, certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid voteshave not been cast for National Industrial WorkersUnion and that said labor organization is not the exclu-sive representative of the employees in the unit foundappropriate within the meaning of Section 9(c) of theAct.Lumber),the employer not only neglected to serve copies of its objectionson the union but also,in filing a request for an extension of time to fileexceptions,neglected to file proof of service on the union The Board refusedto investigate the objections,based on the failure to serve. The court,enforc-ing the Board's order,rejected the employer's contention that it was denieddue process, the court stated, "Only proof of extraordinary circumstanceswill cause the reviewing court to find that strict compliance with the Board'sregulations was not required."